COBB, Judge,
concurring specially.
I write specially to point out that at first blush White v. State, 900 So.2d 1249 (Ala.Crim.App.2004), and the case at hand appear to fly in the face of the guarantee in Faretta v. California, 422 U.S. 806, 95 S.Ct. 2525, 45 L.Ed.2d 562 (1975), that a defendant can, upon being apprised of the potential consequences and pitfalls of doing so, represent himself in a criminal matter. It is worth mentioning that, in both White and this case, the defendant did not complain after being appointed as cocounsel. That is, neither defendant reasserted his interest in representing himself, thereby acquiescing to the trial court’s decision. Therefore, I concur in the judgment of the majority as expressed in its unpublished memorandum.